Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/523290     Attorney's Docket #: BOED1054PUSAOIUS1920756CN
Filing Date: 7/26/2019; claimed foreign priority to 12/8/2018
					
Applicant: Chen et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed has been acknowledged.
Claims 16 has been cancelled.

Election/Restrictions
	Applicant's election with traverse of Group II (method claims 11-19) filed 8/24/2020 is acknowledged.  Applicant’s request rejoinder of claims 1-10 and 20 once the elected claims have been allowed.  The Examiner will revisit the claims at that time.
	This application contains claims 1-10 and 20 drawn to an invention non-elected with traverse.  A complete response to the final rejection must include cancellation of non-elected claims or other appropriate action (see 37 CFR  1.144 & MPEP  821.01).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riyoujirou et al. (JP 62-108495).
In regards to claim 11, Riyoujirou et al. (figures 1- 3) show a method for packaging a display panel (see page 462, left column, lines 5 - page 464, right column, line 18), comprising: providing a display substrate (the display substrate includes a substrate and a display device form on the substrate) comprising a base substrate 1 and a display component 5 formed on the base substrate 1; preparing a packaging cover plate [the package cover plate comprises cover plate substrate 2, encapsulation 3 having first concave structure, and with reference to figures 1 and 3,  a person skilled in the art can undoubtedly know that there is gap between cover plate substrate 2 and encapsulation layer 3 (i.e., air cushion layer formed on cover plate, substrate, encapsulation layer covering air cushion layer and having first concave structure)], comprising forming an air cushion layer 3 and a packaging layer 6 having a first concave structure [Preparing a package cover including forming a gap (i.e., an air cushion layer) on a cover substrate and an encapsulation layer having a first concave structure; wherein the gap is disposed proximate the cover substrate, the encapsulation layer covering the gap] on a cover plate substrate 2, wherein the air cushion layer 3 is arranged proximate to the cover plate substrate 2, and the packaging layer 6 covers the air cushion layer 3; sealing (sealing treatment is performed on a contact portion of the encapsulation layer and the cover substrate) a contact portion between the packaging layer 6 and the cover plate substrate 2; and oppositely arranging the display substrate and the packaging cover plate to form a cell, such that the display component 5 is embedded in the first concave structure (It is easy for a person skilled in the art to arrange that the display device is embedded in the concave structure of the encapsulation layer, so that the encapsulating layer 3 surrounds the display device 5 so as to improve the water and oxygen repellency). 
In regards to claim 12, Riyoujirou et al. show wherein the sealing the contact portion between the packaging layer and the cover plate substrate comprises: sintering the contact portion between the packaging layer and the cover plate substrate; or forming a sealant frame on the cover plate substrate on the periphery of the packaging layer.   It is common knowledge to dispose a contact portion of the encapsulation layer.  In addition, it is common knowledge to dispose a contact portion of the encapsulation layer and the cover substrate to perform a sealing process, including laser sintering of the contact potion of the encapsulation layer and the cover substrate.
In regards to claim 15, Riyoujirou et al. show wherein the air cushion layer is formed by vacuum casting. 
In regards to claim 17, Riyoujirou et al. show wherein after the arranging the display substrate and the packaging cover plate to form the cell, such that the display component is embedded in the first concave structure, the method further comprises: sintering the packaging layer and the base substrate on the periphery of the display component. 

	Therefore, it would have been obvious to one of ordinary skill in the art to use Riyoujirou et al.’s modified thin film EL panel for the purpose of improving the water and oxygen repellency. 

Allowable Subject Matter
Claims 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
     As to dependent claims 13, 14 and 18, the prior art of record fails to show the combination recited in any of the claims.  In particular, the prior art of record fails to show or collectively teach wherein the packaging layer comprises a barrier layer and a spacer layer, and the forming the air cushion layer and the packaging layer having the first concave structure on the cover plate substrate comprises: arranging an air cushion layer mold having a fifth concave structure on the cover plate substrate in a chamber filled with a preset gas, to form an air cushion layer having a second concave structure, an opening of which faces away from the cover plate substrate between the cover plate substrate and the air cushion layer mold; forming the barrier layer to cover the air cushion layer mold, wherein the barrier layer has a third concave structure and a fourth concave structure surrounding the third concave structure, with an opening direction of 
In regards to claim 14, the prior art of record fails to show or collectively teach wherein the air cushion layer mold is a cardboard mold, which remains in the packaging cover plate after the packaging cover plate is prepared; or the air cushion layer mold is prepared by forming soft plastics into a shape of the air cushion layer mold in a chamber filled with a preset gas, followed by curing. 
In regards to claim 18, show wherein the packaging layer comprises a barrier layer and a spacer layer, and the sintering the packaging layer and the base substrate on the periphery of the display component comprises: sintering the barrier layer and the base substrate on the periphery of the display component. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Response
Applicant's arguments filed 1/19/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.
 
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/21/2021
/Alexander O Williams/
Primary Examiner, Art Unit 2826